BUTTLER, J.,
specially concurring.
While I concur in the court’s opinion, I do so with respect to that portion of it which holds that the need for louvers or longer visors on traffic signal lights, which the evidence shows would have helped to reduce the hazard at the intersection, involves the kind of discretion which gives rise to immunity only because I recognize that our recent decision in Gallison v. City of Portland, 37 Or App 145, 586 P2d 393 (1978), rev den 285 Or 319 (1979), requires that result. In Gallison, we thought that Smith v. Cooper, 256 Or 485, 475 P2d 78, 45 ALR3d 857 (1970), precluded a different result, and perhaps it does. If so, it ought to be reexamined.